GARWOOD, Circuit Judge,
dissenting:
I am unable to agree that the district court abused its discretion by denying relief under Fed.R.Civ.P. 60(b)(6). The majority recognizes that the appropriate thing for appellant to have done was to assert the injunction in the Fort Worth proceedings. Appellant likewise recognizes this, urging that if it had had Fed.R.Civ.P. 55(b)(2) notice of the August 1981 hearing, it would have “[m]ost assuredly” appeared and asserted the New York injunction, and that accordingly the failure to notify it “presents an aggravated situation of a litigant being deprived of an opportunity to be heard.” However, appellant, though duly served with process in the Fort Worth action, and being well aware of it, nevertheless intentionally made no appearance therein. As the majority correctly notes, appellant’s “strategy was to stay out of the Fort Worth action.” *
*656Despite all this, the majority holds that the district court abused its admitted discretion in denying appellant Rule 60(b)(6) relief first sought nearly two years after the judgment, and nearly four years after appellant learned of the Fort Worth suit. In this connection, the majority relies primarily on United States v. Nolder, 749 F.2d 1128 (5th Cir.1984), and United States v. Hall, 472 F.2d 261 (5th Cir.1972). These decisions are admittedly not directly applicable, and I would not extend them to the present case. Orderly procedure requires that one in appellant’s position assert his rights in the suit to which he has been made a party, rather than simply ignoring that proceeding on account of an injunction issued by another court in another proceeding to which his adversaries in the former are not parties. We substantially undermine the finality of the Fort Worth decree in deference to the earlier injunction in the New York proceedings to which appellees were not parties. But the New York injunction was not a brooding omnipresence in the sky which deprived the Fort Worth court of either personal or subject matter jurisdiction. I regret this step, however small, toward giving court injunctive decrees something like legislative effect.
Putting aside the argument from Nolder and Hall, I do not see this as an appropriate case for Rule 60(b)(6) relief, because, “although worded quite broadly, Rule 60(b)(6) is generally reserved for situations showing compelling or aggravated circumstances involving extreme hardship and injustice "which do not appear in this case.” McDonald v. Oliver, 642 F.2d 169, 171-72 (5th Cir.1981). The result here unduly impinges on the principle of finality. Accordingly, I respectfully dissent.

 Hence, appellant cannot take advantage of the "informar appearance doctrine, inasmuch as it never intended to appear in the Fort Worth action. Thus, appellant’s reliance on Charlton L. Davis & Co. P.C. v. Fedder Data Center, Inc., 556 F.2d 308 (5th Cir.1977), is misplaced. Indeed, appellant’s counsel informed appellees’ counsel in essence that appellant did not intend to appear. Since appellant neither formally nor informally appeared, though properly served with process, it was not entitled to Rule 55(b)(2) notice. Baez v. S.S. Kresge Co., 518 F.2d 349 (5th Cir.1975), cert. denied, 425 U.S. 904, 96 S.Ct. 1495, 47 L.Ed.2d 754 (1976). Further, since appellant was a party "in default for failure to appear,” it was not entitled to notice of the judgment pursuant to Fed.R.Civ.P. 77(d).